While the residuary clause of the will does set up a single trust and a single trustee, it is apparent to me from reading the clause that the testator intended two classes of property to be kept separate during the *Page 609 
period of the trust.  The first is the business — whatever that may be held to constitute.  The second is the property covered by paragraph (7) of the will.  I come to this conclusion because the trust provisions require the trustees to keep the income of these two classes of property separate, and because there is ultimately a separate disposition of each class of property. While it is true that it is the business as it will have survived the risks of ten years' operation that is to be distributed under the terms of paragraph (6), it is also true that what constitutes the business at that time will to a considerable extent depend upon what the business comprises at the start of the period.  If the trustees are to keep the portions of the estate separate, properly allocate the income and perform the other functions of their offices, it appears to me that they must know what constitutes the business at the outset of the trust.  From all the facts and circumstances, I conclude that the bank account which the testator himself used as an instrument in his business is a part of his business, and that the other account involved belongs to the property disposed of under paragraph (7).  The word "business" is not a word of art and I think should here be construed to include what the testator himself treated it as including, namely, the plant, accounts receivable, firm bank account, etc.  Testator evidently considered that the business, as so defined, should thereafter be run upon its accumulated earnings, and that whatever remained at the end of ten years, be it large or small, be divided at the end of that period.  The other property was to be kept separate and not to be used in aid of the business.  Portions of its income were to be accumulated and disposition made as indicated in paragraph (7).  It appears to me that any other construction puts it within the power of the trustees to control the ultimate devolution of the property by the manner in which they administer the estate.  Finally, it appears to me that the construction which I adopt would render unnecessary any instructions to the trustees; that that adopted by *Page 610 
the majority of the court will almost necessarily result in a new proceeding or several of them by the trustees in order to solve administrative problems necessarily involved in the construction put upon the will by the court.
I am authorized to state that Mr. Justice FRITZ and Mr. Justice RECTOR join in this opinion.